The pleadings and issues presented in this case are analogous to those in State of Missouri ex rel. Equality Savings and Building Association, a corporation, Relator v. Dwight H. Brown, Secretary of State, Respondent, 334 Mo. 781, 68 S.W.2d 55, heretofore decided at this term, and the matters therein ruled are decisive of the issues in the instant case. On authority of our decision in that case it is ordered that peremptory writ of mandamus issue herein as prayed. All concur, except Hays, J., absent.